Citation Nr: 0631321	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to December 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in March 2006 for 
further development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested symptoms 
including chronic depression for which he hospitalized and 
variously diagnosed as having a psychoneurosis, depressive 
reaction and personal disorder during service.  

2.  The veteran is not shown to have obviously or manifestly 
suffered from an innocently acquired psychiatric disorder 
including dysthymia prior to his period of active service.  

3.  The currently demonstrated dysthymia is shown as likely 
as not to have been first clinically manifested during his 
period of active service.  




CONCLUSIONS OF LAW

1.  The legal presumption of soundness at enlistment is not 
rebutted by clear and unmistakable evidence showing that an 
innocently acquired psychiatric disability existed prior to 
the veteran's entering active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by dysthymia is due disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1132, 5107, 7104 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including dysthymic disorder 
(or depressive neurosis), may be presumed to have been 
incurred during service if manifested to a compensable degree 
anytime after discharge from active military service if the 
veteran is shown to be a former prisoner or war.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.

During service, the veteran was seen for complaints of 
depression on multiple occasions.  In the March 1965 report 
of medical history, the veteran reported several symptoms 
including attempted suicide, trouble sleeping, depression and 
nervous trouble of any sort.  Despite these noted symptoms, 
in the corresponding enlistment examination, following a 
clinical evaluation for a psychiatric disorder, the examiner 
found the veteran to be normal.  

In a September 1965 service medical record, the veteran was 
diagnosed with psychoneurosis, depressive reaction.  It was 
noted that this disorder was incurred in the line of duty.  

In the November 1965 separation examination report, the 
veteran was diagnosed with chronic depression.  It was 
recommended that he be separated from service for 
"unadaptability."  A December 1965 medical record noted 
this chronic depression was not incurred in the line of duty, 
but rather existed prior to service.  

In April 1965, the veteran received a VA examination for the 
purpose of establishing service connection for a nervous 
disorder.  He reported liking the service at first until he 
began school and started taking his work too seriously and 
feeling under pressure with threats of assignment to the 
infantry.  He reported trying to commit suicide by ingesting 
a bottle of aspirin.  

On examination, the examiner noted that the veteran was 
appropriate in most ways, but conveyed an impression of 
oddness and instability suggestive of a schizoid type.  There 
was no evidence of delusions or hallucinations.  The veteran 
was diagnosed with schizoid personality with possible 
decomposition into psychosis while in service.  

From March 1996 to June 1999, the veteran was seen numerous 
times at a VA facility for therapy for his psychiatric 
disorder.  The June 1999 record noted that the veteran 
focused on taking responsibility, role modeling, and coping 
skills.  

In June 2000, the veteran was seen at a VA facility with 
complaints of depression.  The veteran reported being 
diagnosed as depressive in service and as a result being 
subjected to "shock treatments."  The veteran reported 
sleep difficulties, increased irritation, episodes of crying 
and periods of isolation.  He denied suicidal ideation or 
intent.  

On examination, the veteran exhibited dysthymic affect, 
sadness, and some irritation.  He was diagnosed with 
depression.  The examiner noted dysthmic disorder should be 
ruled out.  The examiner opined that the veteran's current 
symptoms might be related to his military service.  The 
veteran was given a trial on antidepressants.  

From January 2002 to August 2002, the veteran was seen 
numerous times at a VA facility for therapy for his 
psychiatric disorder.  In the August 2002 record, the veteran 
discussed ways to enhance important relationships.  
Specifically he discussed ways of giving support that would 
yield to stronger bonding.    

In an August 2002 statement, a private psychiatrist noted 
that, if the veteran had a personality disorder, it would 
have preexisted service and that "the stress of basis [sic] 
training or any of a number of other stressors could well 
have intensified it."  The psychiatrist further stated that 
the veteran's current disorder was more consistent with major 
depression.  

In a February 2003 statement, a VA examiner reported treating 
the veteran for the past 10 years.  She added that the 
veteran suffered from dysthmia and episodic major depression.  
The examiner opined that these disabilities were related to 
the severe medical and emotional problems that the veteran 
developed in service.  

During a June 2003 VA examination, the veteran reported 
receiving both group and individual therapy for his 
psychiatric disability in the past 10 years.  He reported 
being on antidepressants in 1996, but currently not taking 
any medication.  He described his psychiatric symptoms as 
being moderate in severity.  

On examination, the veteran appeared neatly dressed, with 
good hygiene and good eye contact.  The examiner noted the 
veteran's affect was sad throughout the examination, although 
at times he was resentful and grudging in his statements.  
There was no impairment of thought process, communication or 
memory.  

The veteran did not have delusions or hallucinations.  He 
denied suicidal intent or ideation.  The veteran reported 
anxiety and depressed mood.  The examiner, however, noted 
anxiety was not observed, but dysthymic (mildly depressed) 
mood was noted.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) score of 85.  He was diagnosed with dysthmia and 
personality disorder.  The examiner noted the dysthmia was 
not caused by or made worse by military service, but rather 
was the result of his preexisting personality disorder.  

The examiner opined that the veteran did have a preexisting 
nervous condition (personality disorder) that was not 
worsened or caused by his military service.  The examiner 
noted that, by definition, symptoms of personality disorder 
were made obvious while under conditions of stress or 
stressful involvement with others.  This was what happened to 
the veteran as his lack of ability to perform under stress 
and fear of additional failures brought about a total 
stoppage of his ability to perform.  

From June 1999 to October 2003, the veteran was seen numerous 
times at a VA facility for therapy for his psychiatric 
disorder.  In the October 2003 record, the veteran discussed 
interactions with family members and others.  

In December 2003, the veteran received a VA examination to 
determine whether the veteran suffered from a psychiatric 
disorder that was related to service.  The veteran reported 
being "emotionally abused" as a child because he was always 
the "scapegoat" in the family.  He further claimed to be 
sexually abused by his older brother and his brother's 
friends.  

However, the veteran could not remember specific details 
about the incident.  He also reported being touched 
inappropriately by his 40 year old cousin on numerous 
occasions when he was 12 years old.  

The veteran reported having an alcohol abuse problem that 
began in service.  Currently, he denied having an alcohol 
abuse problem.  Further, he denied having a drug abuse 
problem.  

The veteran reported being married twice.  His first marriage 
lasted 23 years, and he and his wife had 2 kids.  He stated 
the marriage broke up because of his drinking problem.  His 
second marriage lasted one and a half years and was annulled 
because he was "depressed and drinking and didn't get along 
with her."  

Before service, the veteran reported having had a paper 
route.  During summers, he also worked in a retail store and 
a cotton mill.  After service, he worked in a retail store, a 
drug store and a plumbing establishment.  

During his time in service, the veteran reported being 
hospitalized for depression at Fort Dix and Valley Forge.  He 
was diagnosed with "emotional instability reaction" and was 
discharged in December 1965 for his "unadaptability."  

More recently, the veteran had been followed on outpatient 
basis for depression.  He reported attending a relationship 
group at the VA mental health clinic and found the group to 
be helpful.  

On examination, the veteran appeared appropriately dressed, 
with good hygiene.  His affect looked more depressed.  He 
described losing confidence in himself and being more self 
critical.  He reported loss of interest, difficulty in making 
decisions, feelings of worthlessness, loss of energy, mood 
irritability, appetite decrease, concentration difficulties, 
tiredness or fatigue and less interest in sex.  There was no 
evidence of hallucinations or delusions.  

The veteran exhibited some symptoms related to post traumatic 
stress disorder (PTSD), but did not qualify for a diagnosis 
of PTSD.  He denied symptoms related to obsessive-compulsive 
disorder.  On the Millon Clinical Multiaxial Inventory-II, 
the veteran had significant elevations on personality scales 
such as avoidant, dependent and compulsive.  He also had 
significant elevations on scales of anxiety and dysthmia.  

The veteran was diagnosed with dysthymic disorder, anxiety 
disorder, and personality disorder.  He was assigned a GAF 
score of 50.  Based on the examination and veteran's history, 
the examiner opined that the veteran's symptoms were not 
etiologically related to his military service and did not 
have their onset during his military service.  

From October 2003 to March 2004, the veteran was seen 
numerous times at a VA facility for therapy for his 
psychiatric disorder.  The March 2004 record, noted that the 
veteran continued to work on interactions within and between 
family systems.  

During a May 2004 Decision Review Office (DRO) hearing and a 
March 2005 Board videoconference hearing, the veteran 
presented testimony in support of his claim.  During his 
testimony, the veteran reported suffering depression as a 
result of his experiences in the military.  

In September 2005, the Board requested a VA medical expert 
opinion to determine if the veteran (1) manifested an 
innocently acquired psychiatric disorder in service; (2) if 
so, did the innocently acquired psychiatric disorder clearly 
and unmistakably exist prior to the period of active service; 
and (3) if so, did the innocently acquired psychiatric 
disorder undergo an increase in severity beyond natural 
progress during service.  

The VA medical reviewer responded that the veteran did 
manifest symptoms of a dysthymic disorder and alcohol abuse 
while in active service.  The examiner further stated that 
the dysthymic disorder did clearly and unmistakably exist 
prior to service.  

The examiner stated the veteran's symptoms temporarily 
worsened during his military service.  However, the expert 
stated the symptoms would have likely worsened in any 
situation regarded as stressful by the veteran.  The expert 
opined that the veteran's military service did not cause any 
significant long term mental health sequelae.  

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.  

As described, in the March 1965 Report of Medical History, 
the veteran noted symptoms that could be associated with a 
psychiatric disorder.  However, the March 1965 Enlistment 
examination was negative for any reference to a psychiatric 
disorder.  Significantly, a reference to chronic depression 
in the record is first contained in service records of 
September 1965, some five moths after the veteran entered his 
period of service.  

In addition, in responding to the September 2005 Board 
request, a VA medical reviewer found that the veteran did 
have symptoms of a dysthymic disorder in service.  

While the medical reviewer opined that the dysthymic disorder 
clearly and unmistakably existed prior to service, this 
statement was based largely on information provided by the 
veteran about his manifestations before service.  The veteran 
in this regard is not shown to have received actual medical 
treatment before service when he hospitalized for the first 
and only time for significant psychiatric manifestations.  

As such, the Board finds no obvious or manifest basis for 
concluding that an innocently acquired psychiatric disorder 
existed before service.  The evidence of record does not 
clearly and unmistakably establish that the dysthymic 
disorder was not aggravated by service.  

Accordingly, the presumption of soundness in this case has 
not been rebutted, and the Board finds that the evidentiary 
record shows that a dysthymic disorder as likely as not was 
first clinically demonstrated during the veteran's period of 
active service. 

As such, the evidence is in relative equipoise in showing 
that the currently demonstrated dysthymia is due disease or 
injury that was incurred in his period of active service.  By 
extending the benefit of the doubt to the veteran in this 
regard, service connection for dysthymia is warranted.  See 
38 C.F.R. § 3.303(d).  



ORDER

Service connection for dysthymia is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


